       Case: 3:19-cv-01054-wmc Document #: 7 Filed: 05/18/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 PATRICIA A. DOWNS,

        Plaintiff,                                                    ORDER
 v.
                                                            Case No. 19-cv-1054-wmc
 CITY OF LA CROSSE,

        Defendant.


       Pro se plaintiff Patricia Downs has filed suit against the City of La Crosse arising out

of her interaction with a La Crosse Police Department employee on August 23, 2019. Since

Downs seeks to proceed without prepayment of the filing fee, the court is required to screen

her complaint under 28 U.S.C. § 1915(e)(2). Because she is a pro se litigant, Downs is held

to a “less stringent standard” in crafting pleadings, Haines v. Kerner, 404 U.S. 519, 520

(1972), but even under this relaxed standard, she will not be allowed to proceed on her

current pleading.




                                ALLEGATIONS OF FACT

       On August 23, 2019, plaintiff Patricia Downs was leaving her job in Onalaska,

Wisconsin, at about 11:00 a.m. As Downs was passing a Ford garage driveway, she was

almost hit by a red Ford van. Downs followed the van into the Ford garage parking lot

and observed a female exit from the driver’s side of the vehicle. Downs believes that person

was a La Crosse Police Department Sergeant. While Downs yelled that she wanted to talk

to the Sergeant, she alleges the person drove away in the red Ford van instead.



                                              1
       Case: 3:19-cv-01054-wmc Document #: 7 Filed: 05/18/21 Page 2 of 4




       Downs also believes that she recognized the Sergeant driving the red Ford van from

a previous encounter. Specifically, Downs alleges that at some point in the past, she had

been crossing the street in front of the La Crosse police department parking lot, and

someone shoved her into a cinder block building, knocking her out. While Downs does

not allege who shoved her, she claims that the same woman who was in the red Ford van

on August 23, 2019, also woke her up after she had been knocked out.

       Following the August 23 encounter, Downs subsequently called the Mayor of La

Crosse multiple times. Eventually, the mayor called her back, but assured her that the van

she saw was not a La Crosse Police Department vehicle, and instead belonged to the

Onalaska Police Department, a neighboring municipality.          In this lawsuit, Downs

apparently seeks to identify the female that “tried to hit her” on August 23, 2019.




                                        OPINION

       There are a number of problems with the suit Down wishes to pursue in federal

court. As an initial matter, Down’s has not identified a proper defendant. She may not

proceed against the City of La Crosse, since she has not alleged that the police department

employee acted in accordance with an unconstitutional policy or custom of the City or

police department, which is a requirement to establish liability against a municipality or

other governmental unit under § 1983. Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691

(1978). The only allegations in Downs’ complaint that even appears to be directed to the

City (or more specifically, to its Police Department) concern her calls to the mayor, who

allegedly denied that the van belonged to the La Crosse Police Department. However,


                                             2
        Case: 3:19-cv-01054-wmc Document #: 7 Filed: 05/18/21 Page 3 of 4




these assertions do not support any inference that the City or its police department had an

unconstitutional policy or custom that “caused” a violation of Downs’ constitutional rights.

For example, Downs does not allege that the City or police department had a policy of

permitting officers to drive recklessly despite knowing that such policy would likely result

in the violation of constitutional rights. See Jenkins v. Bartlett, 487 F.3d 482, 492 (7th Cir.

2007) (“A municipality may only be held liable under § 1983 for constitutional violations

caused by the municipality itself through its own policy or custom.”) (citing Monell, 436

U.S. at 694, 98). Nor on the bare bones allegations about the actions of a single police

officer in her complaint could she do so in good faith.

       Even assuming Downs intends to sue the individual police department employee

who allegedly almost hit her on August 23, 2019, Downs cannot proceed in federal court,

which is one of limited jurisdiction. Generally, this court may only hear cases: (1) that

arise under federal law, 28 U.S.C. § 1331; or (2) in which the parties in suit are citizens of

different states and the amount in controversy is greater than $75,000, 28 U.S.C. § 1332.

       To start, plaintiff’s complaint does not invoke any federal law or constitutional right

that would provide this court with jurisdiction under § 1331.           Even construing her

allegations broadly, Downs’ allegations certainly do not suggest that she is asserting any

rights under the U.S Constitution or a federal statute. Regardless, to bring a claim under

42 U.S.C. § 1983, a plaintiff must at minimum allege the violation of a right protected by

the Constitution or laws of the United States. See Cruz v. Safford, 579 F.3d 840, 843 (7th

Cir. 2009) (setting forth elements of a § 1983 claim). In particular, Downs does not claim

that the female officer’s actions amount to a search, seizure or excessive force implicating


                                              3
       Case: 3:19-cv-01054-wmc Document #: 7 Filed: 05/18/21 Page 4 of 4




her Fourth Amendment rights, which is the only theory of relief this court can even

conceive might be brought, although even that would appear frivolous on the facts pleaded

so far. Instead, Downs appears to be seeking relief based on a female La Crosse police

department employee’s alleged attempt to hit her with a car -- a claim that would seem to

sound in the state law tort of attempted assault or, possibly, intentional or negligent

infliction of emotional distress. Because such a claim is not governed by federal law, this

court lacks jurisdiction over Downs’ claim under § 1331.

      This court similarly lacks jurisdiction under 28 U.S.C. § 1332, since Down neither

alleges that she is a citizen of a different state than defendant, nor that the amount in

controversy in this case is greater than $75,000. Accordingly, the court must dismiss

Downs’ complaint for lack of subject matter jurisdiction.




                                         ORDER

      IT IS ORDERED that Plaintiff Patricia Downs’ motion for leave to proceed (dkt.

#5) is DENIED, and this lawsuit is dismissed for lack of subject matter jurisdiction.

      Entered this 18th day of May, 2021.

                                         BY THE COURT:

                                         /s/

                                         WILLIAM M. CONLEY
                                         District Judge




                                               4
